Title: From Thomas Jefferson to Albert Gallatin, 23 August 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Aug. 23. 05
                  
                  I recieved last night your favor of the 17th. and have this day directed a commission for Latta as Collector of Gennissee, & will have one issued to Kittridge for Gloucester as soon as the death of his predecessor is known. I send you the inclosed merely because it is well to understand all the little hostilities existing among principals & subordinates in the different offices. a successor to Tremble, speaking French, I cannot find. is there nobody in New York or Pensylvania who will agree to go? Accept my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               